DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 11/18/2021, responding to the office action mailed on 08/18/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Arguments
Applicant’s arguments, see pages 5 and 6, specifically page 6 lines 3-9, filed on 11/18/2021, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Reason for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the prior art(s) fails to teach or reasonably suggest, a camera module, wherein L1 has a positive refractive power, along with the structural limitations positively recited in the independent claim 1. 
Regarding claims 2-20, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0045713: teaches a camera module, having the clear aperture of the first lens is greater than the rest of the lens in the camera module, but fails to explicitly teach that the CA(S2N)/SD < 0.8, and L1 has a positive refractive power. 
US 2016/0116707: teaches a camera module, having the clear aperture of the first lens is greater than the rest of the lens in the camera module, but fails to explicitly teach that the CA(S2N)/SD < 0.8, and L1 has a positive refractive power. 
US 2017/0003477: teaches a camera module, having the clear aperture of the first lens is greater than the rest of the lens in the camera module, but fails to explicitly teach that the CA(S2N)/SD < 0.8, and L1 has a positive refractive power. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872